By the Court.
We consider the proceedings under the Act of 1810 before justices of the peace as merely introductory to proceedings in this court. The constitutional provision is not impaired by such preliminary proceedings, for the parties have under the Act and the additional supplement (5 Del.Laws 92) free recourse to trial by jury, if they choose to take an appeal to this court. There is nothing in the second ground for arrest of judgment, for the reference to the mode of proceedings prescribed by the Act of 1792, and the direction that the same shall be observed, is tantamount to the insertion and re-enactment of the provisions prescribing those proceedings.
So the appellant took nothing by his motion.
*629Queries [by Clayton],
1. Whether the right of establishing an antecedent jurisdiction does not in effect remove the constitutional barrier of a jury trial, for if one jurisdiction proceeding without trial by jury is constitutional, twenty successive appellate jurisdictions proceeding in the same summary manner might be established, and a jury be thus placed at such an immeasurable distance as effectually to preclude a resort to it.
2. Whether the twelfth section of the Act of 1818 does not render that Act unconstitutional, for it denies the right of appeal in an event which may happen in every case that can arise under it. Can a law be constitutional which is not so under every possible circumstance? Can the Act be said to be valid if perchance there are no referees appointed, or if they are appointed and happen to award more to the plaintiff than $15.00? And can the same law be declared void in the event of referees being appointed and of their awarding less than $15.00 to the plaintiff ? Can the peculiar circumstances of the case provided for by the Act make it void and the same Act be valid as to the same case under other circumstances, when the peculiar circumstances rendering it void may happen in every case that can arise under the Act?